 
EXHIBIT 10.61
 
 
 
 
 
June 21, 2011
 


Dr. Ron Cohen
246 Harriman Road
Irvington, NY 10533
 
 
Re:
Amendment to August 11, 2002, Employment Agreement



Dear Ron:
This letter serves as an amendment to your letter agreement, dated August 11,
2002, and amended September 26, 2005, May 10, 2007, and December 28, 2007 with
Acorda Therapeutics, Inc. (the “Agreement”), in accordance with paragraph 9(b)
of the Agreement.  The purpose of this amendment is to modify the amount of
certain of your severance benefits in the event your employment is terminated by
the Company without “Cause” or by you with “Good Reason”, as such terms are
defined in the Agreement.  Specifically, the Agreement is amended as follows,
effective as of the date executed by you as indicated below:
 
 
A.
Termination by the Company Without Cause, or Voluntary Termination by You With
Good Reason – Severance Period.  The first sentence in Paragraph 6(c)(i) is
amended and restated in its entirety to read as follows:

 
The Company shall pay you a single lump sum payment equal to the base salary you
would have received during the twenty-four-month period immediately following
the date of your termination (the “Severance Period”) had your employment not
terminated.
 
 
B.
Termination by the Company Without Cause, or Voluntary Termination by You With
Good Reason -- Bonus.  The first sentence in Paragraph 6(c)(ii) is amended and
restated in its entirety to read as follows:

 
The Company shall also pay you a bonus equal to the last annual bonus you
received (the “Prior Bonus”) multiplied by a fraction, the numerator of which
shall be the number of days in the calendar year elapsed as of the termination
date and the denominator of which shall be 365, provided that if such
termination occurs after a Change in Control, the amount of the bonus paid to
you under this Paragraph 6(c)(ii) shall be two times the larger of (A) the Prior
Bonus and (b) the target annual bonus for the year in which the termination
occurs.
 

 
 

--------------------------------------------------------------------------------

 

Except as provided in this letter, the Agreement remains in full force and
effect.  If this amendment is acceptable, please sign and date the copy of this
letter provided herewith and return it to me at your earliest convenience.
 


 
Sincerely,
 
Acorda Therapeutics, Inc.
 


 
By: /s/David Lawrence   
                            David Lawrence
                            Chief Financial Officer
 


 
Agreed to and Accepted:
 
By:/s/Ron Cohen   
 Dr. Ron Cohen
 
Date: 6/21/11   


 